United States Court of Appeals
                       For the First Circuit

No. 12-1485

                          ELISABETE COSTA,

                            Petitioner,

                                 v.

              ERIC H. HOLDER., JR., Attorney General,

                            Respondent.


              PETITION FOR REVIEW FROM AN ORDER OF THE
                    BOARD OF IMMIGRATION APPEALS


                               Before

                    Howard, Selya and Thompson,
                          Circuit Judges.


     William E. Graves and Graves & Doyle on brief for petitioner.
     Stuart F. Delery, Acting Assistant Attorney General, M.
Jocelyn Lopez Wright, Senior Litigation Counsel, Office of
Immigration Litigation, and Melissa K. Lott, Trial Attorney, Office
of Immigration Litigation, on brief for respondent



                          October 4, 2013
            HOWARD, Circuit Judge.     Elisabete Costa, a Brazilian

citizen, petitions for review of the Board of Immigration Appeals'

("BIA") order affirming her removal to Brazil.     Costa entered the

United States illegally in 2003.       Thereafter, she began working

with Immigration and Customs Enforcement ("ICE") agents to identify

sellers of fraudulent immigration documents.    Because of her work,

she faced harassment in the United States and reported threats back

home in Brazil.      Eventually, the harassment led Costa to stop

assisting ICE.      The government then reinstated a prior removal

order against her.     She sought withholding of removal and relief

under the United Nations Convention Against Torture, claiming that

she faced persecution and torture in Brazil because of her work

with ICE.    The Immigration Judge ("IJ") denied both applications,

and the BIA affirmed.    On review of the record before us, we deny

Costa's petition.

                                  I.

            Costa first attempted to enter the United States in early

2003 from Mexico.     She was apprehended and removed that May, but

four months later she successfully entered the United States

without inspection and settled in the Boston area.     In 2005 Costa

learned from her sisters, who were also living in the United

States, that ICE was looking for informants to help identify

sellers of fraudulent immigration documents.       Costa voluntarily

went to ICE and began working as an informant for the agency.


                                 -2-
According to her testimony, in exchange for her work Costa received

assurances       that      she   could   remain     in   the   United    States   and

eventually obtain lawful status. In addition, ICE allegedly stated

that it would help her children, who had joined her in the United

States to procure legal documentation.

               In her role as an informant, Costa would receive the name

and telephone number of an individual suspected of selling illegal

documents.      She would arrange to purchase these documents from the

seller, sometimes using a fake name, other times using her real

name.    Although ICE provided her with a telephone, at times she

used her personal phone to communicate with sellers.                    Whenever she

went    to     meet    a   seller,   ICE    would    videotape     or    record   the

transaction.          Among other operations, Costa assisted in a sting

that led to the arrest of an individual identified as "Lelito,"

from    whom    Costa      had   previously      purchased     documents.    During

Lelito's arrest, Costa was present but was neither handcuffed nor

detained.

               After Lelito's arrest, Costa began receiving threatening

phone calls in July and August of 2008.                   Based on the telephone

numbers appearing on her cell phone display, she believed that some

of these calls came from Brazil. These callers told Costa that she

would be killed upon her return to Brazil and insulted her for

turning in "her own people" to ICE.                  Costa and her then-fiancé




                                           -3-
moved to new apartments three times and changed their telephone

numbers as a result of the harassing calls.1

               Costa's mother, who lives in Brazil, also received phone

calls making similar threats against Costa.       In addition, Costa's

mother told her that two Brazilian police officers, one of whom

identified himself as Lelito's brother, visited her home and told

her that they would find Costa if she returned to Brazil.         They

also instructed her to inform the police when Costa was back in

Brazil.       When Costa's female cousin returned to Brazil, Lelito's

brother, accompanied by a different police officer, visited Costa's

mother again to determine whether it was actually Costa who had

returned to Brazil.       Costa's sisters also began receiving threats

based on their cooperation with ICE, including a call from one

anonymous caller who said that the sisters would be unprotected in

Brazil.

               According to Costa, fears about these phone calls and

visits led her to avoid ICE agents, who she says became angry with

her for not assisting them.       In September 2008, they asked her to

meet with them at their office, whereupon they arrested her and

informed her that they would reinstate a prior removal order.

While       reinstatement of a prior removal order generally precludes



        1
       At some point during this period Costa got into an
altercation with a woman in a restaurant, who accused Costa of
being a "rat" and a "bitch." Costa recognized this woman as the
girlfriend of a seller of fraudulent immigration documents.

                                    -4-
any further hearing before an IJ, there is an exception for aliens

seeking withholding of removal out of fear of returning to the

country of deportation.       See 8 C.F.R. § 241.8(e).    Costa claimed a

fear of returning to Brazil due to the threats that she had

received for her work with ICE.        Consequently, an asylum officer

transferred her case to an IJ, and Costa filed an application for

withholding   of   removal,    claiming   that   she   would    likely   face

persecution as a member of a particular social group, namely,

"former ICE informants who have acted against Brazilian citizens

resulting in their deportation."      She also sought relief under the

United   Nations    Convention     Against   Torture.          She   included

declarations from her sisters and her mother, as well as a report

on country conditions in Brazil.

           The IJ denied both applications.        He assumed that Costa

faced a threat from Lelito's family if she returned to Brazil.            He

concluded, however, that she was not eligible for withholding of

removal because the harm that she faced was limited to threats from

Lelito's family and was not based on her membership in a social

group.   Additionally, the IJ cited Matter of C-A-, 23 I. & N. Dec.

951 (BIA 2006), to support the conclusion that a noncriminal

informant -- that is, an informant who is not part of a criminal

organization -- is not a member of a social group.        Finally, the IJ

concluded that Costa faced no fear of torture by or with the

acquiescence of a government official.       Instead, he reasoned that


                                    -5-
the Brazilian police officers who visited her mother were acting in

their personal capacities and not as arms of the state or with its

tacit acceptance.

           Costa appealed the IJ's order to the BIA, which dismissed

the appeal, largely reiterating the IJ's reasoning.       Like the IJ,

the BIA held both that ICE informants lack the requisite social

visibility to constitute a social group and that the persecution

Costa faced was "on account of a personal vendetta and not on

account of her membership in a particular social group."          With

respect to the issue of torture by or with the acquiescence of a

government official, the BIA recognized that the threats came from

someone "connected with the police," and that corruption existed

among Brazilian police officers.       Nevertheless, the BIA noted that

there is a system in place for complaining about police misconduct,

which has resulted in investigations and prosecutions.       Thus, the

BIA concluded, "the evidence does not establish it is more likely

than not that she would be tortured in Brazil by or with the

consent   or   acquiescence   of   a   government   official."   Costa

petitioned for review of this order.

                                   II.

           Where, as here, the BIA "adopted and affirmed the IJ's

ruling" while "discuss[ing] some of the bases for the IJ's opinion,

we review both the IJ's and BIA's opinions."        Weng v. Holder, 593

F.3d 66, 71 (1st Cir. 2010) (quoting Cuko v. Mukasey, 552 F.3d 32,


                                   -6-
37 (1st Cir. 2008)) (internal quotation marks omitted). Our review

covers both the BIA's factual findings and its legal conclusions.

"We review the BIA's findings of fact under the deferential

substantial evidence standard." Scatambuli v. Holder, 558 F.3d 53,

58 (1st Cir. 2009).        We will only reverse the BIA's findings if

"the record compels a contrary conclusion."                 Arévalo-Girón v.

Holder,   667    F.3d   79,   82   (1st     Cir.   2012);   see   8    U.S.C.   §

1252(b)(4)(B).     We review legal questions de novo, see Mayorga-

Vidal v. Holder, 675 F.3d 9, 13 (1st Cir. 2012), affording the

requisite deference to the BIA's interpretations of those statutes

and regulations which it administers, see Chevron, U.S.A., Inc. v.

Natural Res. Def. Council, Inc., 467 U.S. 837, 842-43 (1984). That

deferential     standard   requires    a    reviewing   court     to   determine

"whether the statute is silent or ambiguous with respect to the

specific issue before it; if so, the question for the court [is]

whether the agency's answer is based on a permissible construction

of the statute."        I.N.S. v. Aguirre-Aguirre, 526 U.S. 415, 424

(1999) (quoting Chevron, 467 U.S. at 843).

A.         Withholding of Removal

           The government cannot deport an otherwise removable alien

"if the Attorney General decides that the alien's life or freedom

would be threatened in [the country of removal] because of the

alien's race, religion, nationality, membership in a particular

social group, or political opinion." 8 U.S.C. § 1231(b)(3)(A). In


                                      -7-
order to qualify for withholding of removal, the alien must show "a

clear probability of persecution," Tay-Chan v. Holder, 699 F.3d

107, 111 (1st Cir. 2012) (quoting Morgan v. Holder, 634 F.3d 53, 60

(1st Cir. 2011)), or, in other words, that she will "more likely

than not" face persecution in her homeland, Rotinsulu v. Mukasey,

515 F.3d 68, 71 (1st Cir. 2008).    In addition, the alien must show

that one of the five protected grounds will be "one central reason"

for the persecution.   8 U.S.C. § 1158(b)(1)(B)(i); see also id. §

1231(b)(3)(C); Beltrand-Alas v. Holder, 689 F.3d 90, 93 (1st Cir.

2012).

          Costa alleged that she faced a threat of persecution

based on her membership in a particular social group.       The BIA

first articulated a definition of "particular social group" in

Matter of Acosta, 19 I. & N. Dec. 211 (BIA 1985), overruled in part

on other grounds by Matter of Mogharrabi, 19 I. & N. Dec. 439 (BIA

1987), where it classified a "social group" as "a group of persons

all of whom share a common, immutable characteristic," which could

include "sex, color, or kinship ties, or in some circumstances

. . . a shared past experience such as former military leadership

or land ownership," id. at 233.    In subsequent cases, the BIA has

recognized social groups based on a variety of shared experiences.

See, e.g., In re Kasinga, 21 I. & N. Dec. 357 (BIA 1996) (women

from a particular tribe in Togo who resisted female genital




                                  -8-
mutilation); In re Fuentes, 19 I. & N. Dec. 658 (BIA 1988) (former

police officers in El Salvador).

           The BIA also, however, has established a distinction

between   persecution    arising   out    of   a   shared   experience     and

persecution that is wholly personal in nature despite being related

to a characteristic shared by others. The BIA has given an example

of this distinction:

     Were a situation to develop in which former police
     officers were targeted for persecution because of the
     fact of having served as police officers, a former police
     officer could conceivably demonstrate persecution based
     upon membership in a particular social group of former
     police officers. On the other hand, if a former police
     officer were singled out for reprisal, not because of his
     status as a former police officer, but because of his
     role in disrupting particular criminal activity, he would
     not be considered, without more, to have been targeted as
     a member of a particular social group.

Matter of C-A-, 23 I. & N. Dec. at 958-59.

           In the present case, substantial evidence supports the

BIA's and IJ's finding that Costa faces a risk of harm from Lelito

and his family arising solely out of a personal dispute.           Although

Costa   participated    in   multiple    sting     operations,   the   record

indicates that only Lelito's arrest triggered the threats that form

the basis of her application for withholding of removal.               Indeed,

the most relevant evidence that Costa faces a risk of persecution

in Brazil is that Lelito's brother twice visited her mother to

threaten Costa if she returned to Brazil.              There is little to

suggest that the scope of persecution extends beyond a "personal


                                   -9-
vendetta." Consequently, we cannot overturn the determination that

the   risk   that   Costa   faces   is   personal,   and    not   due   to   her

membership in a social group.

             We need not address the several arguments that Costa

makes regarding the social visibility of former ICE informants.

The BIA's and IJ's decisions rested on two independent rationales:

that the persecution she faces is a personal matter; and that

Costa's proposed group lacked social visibility.             Having affirmed

the first rationale, we do not reach the second.

B.           Convention Against Torture

             Costa also contests the BIA's rejection of her claim for

relief under the United Nations Convention Against Torture ("CAT").

An applicant for protection under CAT bears the burden of proving

that it is more likely than not that she will be tortured if

returned to her country of origin.         8 C.F.R. § 208.16(c)(2); Elien

v. Ashcroft, 364 F.3d 392, 398 (1st Cir. 2004).             The torture must

be "inflicted by or at the instigation of or with the consent or

acquiescence of a public official or other person acting in an

official capacity."     8 C.F.R. § 1208.18(a)(1).          Unlike withholding

of removal, an applicant need not demonstrate that the risk of

torture relates to a protected ground.          See Romilus v. Ashcroft,

385 F.3d 1, 8 (1st Cir. 2004) ("The applicant need not prove the

reason for the torture . . . .").




                                    -10-
                Both the BIA and the IJ accepted as true Costa's evidence

regarding police visits to her mother's home in Brazil.                  According

to the record evidence, two uniformed police officers, one of whom

identified himself as Lelito's brother, visited her mother and

asked about Costa's whereabouts.              They then told her that "she

needed to inform the police as soon as [Costa] returned to Brazil."

After Costa's cousin had returned to Brazil, Lelito's brother again

visited Costa's mother to ascertain whether it was actually Costa

who had returned.              He was accompanied by a different police

officer.        This visit occurred the day after Costa's cousin had

returned to Brazil.

                The BIA affirmed the IJ's conclusion that "[t]he action

of   two    rogue     police    officers   does   not   constitute    government

action," and both the BIA and the IJ found that "[t]he applicant

did not present any specific evidence that the Brazilian government

supported the individual's actions."                The BIA also discussed

background evidence about conditions in Brazil.                   While it found

evidence of "a high level of police abuse and impunity," it also

noted that "complaints may be made against police for criminal

behavior, resulting in some investigations and prosecutions."

Based      on   all   of   this   evidence,   the   BIA   found    the    evidence

insufficient to establish it more likely than not that Costa faced

torture by a state actor acting in his official capacity.




                                       -11-
             Given   our   deferential      review    of   the   BIA's    factual

findings, we have no basis for overturning this decision. Although

Lelito's brother may have hoped to project an air of official

authority when he visited Costa's mother, that conclusion rests on

a number of unproven assumptions.           All we know from the record is

that he brought two separate police officers with him on these

visits, and that he told Costa's mother to contact "the police"

when Costa returned to Brazil.        Perhaps there is a larger group of

police officers willing to assist him in taking action against

Costa, but that inference is not inevitable given the evidence

before the BIA.       Moreover, the country reports demonstrate the

Brazilian government's efforts to crack down on police corruption.

Even if Lelito's brother intended to harm Costa upon her return,

the BIA was not required to conclude that the Brazilian government

would   fail   to    respond   to   complaints       about   abuse   of    police

authority.     The evidence is speculative no matter how we examine

it.   Thus, like Socrates, all we know for certain is that we don't

know what will happen.         The standard for overturning the BIA's

factual findings requires more -- that the evidence "compel[s] a

reversal of the [BIA]," Romilus, 385 F.3d at 9, and the record does

not lead to that conclusion.

                                     III.

             Petition denied.




                                     -12-